Title: General Orders, 12 August 1777
From: Washington, George
To: 



Head Quarters [Cross Roads, Pa.] August 12th 1777.



The Commmander in Chief is pleased to approve of the following sentences of a General Ct Martial held yesterday, whereof Colo. Spencer was President.
Aron Paul of the 11th Virga Regt charged with letting a Prisoner escape, and being drunk on his Guard found guilty of being drunk on his Guard & not guilty of letting a Prisoner escape; & sentenced to receive fifty Lashes on his bare Back—The Commander in Chief orders that the foregoing sentences be put in execution immediately And that at all Times henceforward so soon as the sentences of a Court Martial are approved, & published in Orders, the Officers whose duty it is shall send for the Prisoners and cause the sentences respecting them to be executed without any delay, if the situation of the Army will possibly admit of it.
The Major Generals are to consult their Brigadiers, and the Commanding Officers of Corps in the respective Divisions, and set up as many Armourers as are sufficient to keep the Arms of their Division in repair And to see that one or more (if necessary) travelling Forges are provided to effect this purpose in their respective divisions—In making provision for this Business it may not be amiss to consult the Commissary Gl and Mr Thomas Butler—Continental Armourer on the means proper for it—it is hoped each Division can furnish its own Armourers—The Gl does in very strong Terms, request that the Brigadiers will confine every Regimental Qr Mr of their respective Brigades, who neglects to have proper necessaries erected for the conveniences at any encampment of more than one Nights continuence & who does not cause all Offel to be buried—The neglect of this in some part of our encampment near the Falls of schuylkill occasion’d it to become a public nusance and as public a Reproach to the great discredit of the Army—which in fact is not less injur’d in point of Health than reputation by such uncleanliness, and Offensive smells. These necessaries in a single Line of encampment are always to be in the Rear—and regular and dug at the will & Pleasure of every Camp Colour Men many of whom have placed them most indecently—they are also to be covered with Bows & Bushes, when the Places are marked out by the Qr Masters

It is expected this Order will be invariably adhered to without need of repeating.
Guards to Parade nigh Head Qrs 6 OClock this afternoon.
Wilmington Chester Burlington.
